ACCEPTED
                                                                     01-15-00842-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                               11/12/2015 2:55:45 PM
                                                               CHRISTOPHER PRINE
                                                                              CLERK

               NO. 01-15-00842-CV

                                                    FILED IN
       IN THE COURT OF APPEALS FOR THE       1st COURT OF APPEALS
                                                 HOUSTON, TEXAS
            FIRST DISTRICT OF TEXAS
                                             11/12/2015 2:55:45 PM
                                             CHRISTOPHER A. PRINE
                                                      Clerk
        GUAM INDUSTRIAL SERVICES, INC.,
                                   Appellant,

                       v.

           DRESSER-RAND COMPANY,
                                       Appellee.


ON APPEAL FROM THE 61ST JUDICIAL DISTRICT COURT
            HARRIS COUNTY, TEXAS
           TRIAL CAUSE NO. 2015-01910


          UNOPPOSED MOTION FOR
EXTENSION OF TIME TO FILE APPELLANT’S BRIEF



                     THE DIETRICH LAW FIRM
                     Fred Dietrich
                     State Bar 05857050
                     2211 Norfolk St., Suite 620
                     Houston, Texas 77098
                     Tel.: 713.830.7687
                     Fax: 713.893.6044
                     fdietrich@dietrich-law.com

                     ATTORNEY FOR APPELLANT
                     GUAM INDUSTRIAL SERVICES, INC.




                       1
TO THE HONORABLE FIRST COURT OF APPEALS:

       Pursuant to Tex. R. App. P. 10.5(b), appellant Guam Industrial Services, Inc. moves

for an order extending the November 24, 2015 due date for its appellant’s brief to and

including December 23, 2015 (a 29 day extension). In support of its motion, appellant

respectfully offers the following:

       1.     Appellant’s brief is due on November 24, 2015.

       2.     Appellant seeks a 29 day extension.

       3.     The requested extension of time is needed because appellant’s attorney’s

              schedule, family obligations, and time commitment to other cases has

              prevented him from focusing on preparing appellant’s brief, appellant’s

              attorney will soon be requesting supplementation of the Clerk’s Record, and

              the additional time is needed to give appellant’s attorney adequate time to

              prepare appellant’s brief.

       4.     Appellant Guam Industrial Services, Inc. has not previously sought any other

              extensions nor has any extension been granted to appellant.

       5.     Counsel for Appellee Dresser-Rand Company does not oppose this motion.

       Therefore, appellant Guam Industrial Services, Inc. requests an order allowing it to

file its appellant’s brief on or before December 23, 2015.




                                             2
                                                  Respectfully submitted,

                                                  THE DIETRICH LAW FIRM

                                                         /s/ Fred Dietrich
                                                  By:
                                                         Fred Dietrich
                                                         State Bar 05857050
                                                         2211 Norfolk St., Suite 620
                                                         Houston, Texas 77098
                                                         Tel.: 713.830.7687
                                                         Fax: 713.893.6044
                                                         fdietrich@dietrich-law.com

                                                  ATTORNEY FOR APPELLANT
                                                  GUAM INDUSTRIAL SERVICES, INC.

                          CERTIFICATE OF CONFERENCE

      On November 12, 2015, I spoke with Mr. Kyle Reeb, attorney for appellee, about this
motion and the extension requested, and Mr. Reeb informed me that appellee does not
oppose this motion.

                                                         /s/ Fred Dietrich

                                                         Fred Dietrich

                             CERTIFICATE OF SERVICE

        I certify that a true and correct copy of this Unopposed Motion for Extension of Time
to File Appellant’s Brief was served on the following by e-service November 12, 2015:

Mr. Kyle C. Reeb
PORTER HEDGES, LLP
ATTORNEY FOR PLAINTIFF-APPELLEE
DRESSER-RAND COMPANY

                                                         /s/ Fred Dietrich

                                                         Fred Dietrich


                                             3